Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 9/9/2022.

As filed, claims 1, 18-31, and 36 are pending; and claims 2-17 and 32-35 are cancelled.

Drawings
The drawings of Figs. 2, 10, and 11 were received on 9/9/2022.  The drawing of Fig. 11 are acceptable, but the drawings of Figs. 2 and 10 are unacceptable.

The drawings of Figs. 2 and 10 are still objected to because the text in the blotting of Fig. 2 and the numbering/texts in the graphs of Fig. 10 are still blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/9/2022, with respect to claims 1 and 18-36, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The § 112(a) new matter rejections of claims 1, 18-32, and 34-46 are withdrawn per amendments and cancellation of claims 32, 34, and 35.

The § 112(b) indefinite rejection of claims 24 and 34 is withdrawn per amendments and cancellation of claim 34.


The § 112 fourth paragraph rejection of claims 19, 21-23, 25, 27-32, 35, and 36 is withdrawn per amendments and cancellation of claims 32 and 35.

The § 102(a)(1) rejection of claim 33 by Soref is withdrawn per cancellation of the claim.

The claim objection of claims 18, 20-23, and 33 is withdrawn per amendments and cancellation of claim 33.


The claim objection of claim 31 is maintained because the objection was not addressed in an amendment or remarks.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 29-31 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 29-31, the claims are dependent upon claim 28.  The subject matter in claim 28 is drawn to a method of reducing IRI in a transplanted organ, wherein a compound of PrC-210 or pharmaceutically acceptable acid addition salt thereof is administered to a transplant organ.  The subject matter in claims 29-31 is drawn to a limited embodiment of the abovementioned method.  
The scope of claims 29-31 is broader than scope of claim 28 because claims 29-31 include limitations that are outside of the scope of claim 28 (e.g. administration of compound PrC-210 to donor or recipient of the transplant organ).  Because the scope of claims 29-31 is broader than claim 28, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 29-31 is commensurate with the scope of claim 28.

Claim Objections
Claims 28, 30, and 31 are objected to because of the following informalities:  
Regarding claim 28, the claim recites the phrase, “wherein the compound PrC-210 of the formula”.
For consistency, such expression can be clarified by reciting -- wherein a compound PrC-210 of the formula --.

Regarding claim 30, the claim recites the phrase, “donor during organ removal”.  For consistency, such expression can be clarified by reciting – donor of the transplant organ during organ removal --.

Regarding claim 31, the claim recites the phrase, “an organ recipient before or after organ transplantation”.
Such expression can be clarified by reciting – a of the transplant organ before or after organ transplantation --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 18-27, and 36 are allowed.

Conclusion
Claims 29-31 are rejected.
Claims 1, 18-27, and 36 are allowed.
Claims 28, 30, and 31 are objected.
Claims 2-17 and 32-35 are cancelled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626